72 F.3d 125
Carmen Woodsv.David S. Owens, Robert Freeman, Superintendent Beard, DeputySuperintendent Henry, Lt. Deputy Superintendent Smith, Lt.Orwig, Lt. Miller, Sergeant Nichols, Sergeant Samisini,Correction Officer Inriquez, Correction Officer Williams,Four John Doe Correction Officers, Two John Doe StateTroopers, Joseph Miller, Sergeant, Correction OfficerNorton, J.F. Mazurkiewicz, Superintendent, Sergeant Smith
NO. 94-7702
United States Court of Appeals,Third Circuit.
Nov 07, 1995

Appeal From:  M.D.Pa., No. 90-cv-00254,
Rambo, J.


1
AFFIRMED.